— Mikoll, J.
Appeal from a judgment of the County Court of Ulster County (Vogt, J.), rendered March 6, 1985, convicting defendant upon his plea of guilty of the crime of criminal mischief in the second degree.
Defendant’s sole claim on this appeal is that his sentence is harsh and excessive. It appears from the record that, under a negotiated plea of guilty, defendant was to and did receive a sentence not in excess of from 1 to 3 years’ imprisonment. An appeal as of right does not lie in these circumstances (see, CPL 450.10 [1], as amended by L 1984, ch 671, §§ 3, 4; People v Hickman, 111 AD2d 959). Absent permission to appeal, this court does not have jurisdiction to entertain this appeal and it should therefore be dismissed (id.). Furthermore, were we to reach the merits of defendant’s argument, we would reject it.
Appeal dismissed. Kane, J. P., Main, Mikoll, Yesawich, Jr., and Harvey, JJ., concur.